Citation Nr: 1738283	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-28 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right upper extremity carpel tunnel syndrome (CTS), with peripheral neuropathy associated with diabetes mellitus type, II.

2.  Entitlement to a compensable initial rating for peripheral neuropathy left upper extremity associated with diabetes mellitus, type II, prior to March 11, 2014 and in excess of 10 percent thereafter for left CTS, with left peripheral neuropathy associated with diabetes mellitus, type II.

3.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the evidence supports a finding that the Veteran's right upper extremity CTS, with peripheral neuropathy was mild and wholly sensory with minimal functional impairment.

2.  Throughout the appeal period, the evidence supports a finding that the Veteran's left upper extremity peripheral neuropathy that was recharacterized as left upper extremity CTS, with peripheral neuropathy was mild and wholly sensory with minimal functional impairment.






CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for right upper extremity CTS, with peripheral neuropathy associated with diabetes mellitus type, II have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2016).

2.  The criteria for an initial 10 percent disability rating (but no higher) for peripheral neuropathy left upper extremity associated with diabetes mellitus, type II have been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8599-8515 (2016).

3.   The criteria for a disability rating in excess of 10 percent for left upper extremity CTS, with left peripheral neuropathy associated with diabetes mellitus, type II from March 11, 2014 have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any [other] issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Throughout the appeal period, the Veteran's upper extremity impairment has been evaluated under 38 C.F.R. § 4.125a, DC 8515 which addresses paralysis of the median nerve.

Pursuant to DC 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  Incomplete paralysis of the median nerve affecting the minor extremity that is mild, moderate, and severe warrants ratings of 10, 20, and 40 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. 38 C.F.R. § 4.124a, DC 8515. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

The record reflects that the Veteran is right-handed. As such, CTS with peripheral neuropathy of the right upper extremity affects his major extremity and CTS with peripheral neuropathy of the left upper extremity affects his minor extremity. See 38 C.F.R. § 4.69.

By way of background, in May 2012, the Veteran filed a claim for service connection for diabetic peripheral neuropathy.  

In June 2012, he underwent a VA examination.  He reported an intermittent tingling sensation and numbness of his bilateral fingers when typing as well as when lifting and holding objects.  It was noted the condition did not interfere with his work.  No problem was noted with push-ups, pull-ups and turning wrenches.  The Veteran reported a history of CTS and that he woke up at night due to the numbness and tingling.  Mild intermittent pain, paresthesia and/or dysesthesias and numbness were noted in the bilateral extremities.  Light touch/monofilament testing showed normal sensation in the hands/fingers.  Muscle atrophy and tropic skin changes were not noted.  Upper extremity peripheral neuropathy was diagnosed.  The radial, median and ulnar nerves were noted to be normal without paralysis.

In the February 2013 rating decision, the RO granted service connection for peripheral neuropathy right upper extremity and peripheral neuropathy left upper extremity and assigned noncompensable ratings using Diagnostic Code (DC) 8599-8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  

In April 2013, the Veteran underwent an electromyogram (EMG) after reporting intermittent numbness from the shoulders down to the hands on either side, worse on the left.  He indicated pain at the left elbow, that his symptoms were worse at night and that he had a tendency to drop objects.  Normal power, reflexes and sensation to light touch were noted in the upper limbs.  Mild carpal tunnel syndrome was noted bilaterally.  Mild abnormality of the median nerve was also noted.

In his October 2013 Form 9, the Veteran claimed a belief that his peripheral neuropathy of the left upper extremity was CTS and that the disorder was at least as likely not related to his service-connected diabetes and should be rated under DC 8515.  

In March 2014, he filed a claim for service connection for CTS of the left upper extremity.  In a Deferred Rating dated in September 2014, a rating specialist noted that the Veteran was already service-connected for peripheral neuropathy of the left upper extremity and that the issue was on appeal.  The specialist determined that the claim for upper extremity neuropathy was intertwined with the recent claim for left CTS and asked that the current claim for CTS, left upper extremity be adjudicated with the pending appeal for a higher evaluation for service-connected left upper peripheral neuropathy.    Regarding the right upper extremity, it was noted that the Veteran was currently rated separately for right upper extremity peripheral neuropathy under DC 8599-8515 and was also receiving a 10 percent rating for right CTS under DC 8515.

In September 2014, the Veteran underwent a VA examination.  The Veteran complained of numbness and tingling in his hands and reported "weakness."  Mild, intermittent pain was noted in the bilateral upper extremities.  The Veteran reported severe paresthesia and/or dysesthesias in the bilateral upper extremities and moderate numbness.  Position sense and vibration sensation were normal.  Cold sensation in the bilateral upper extremities was decreased.  Muscle atrophy and trophic changes were not noted.  The Veteran reported that his neuropathy interfered with his ability to work so he retired early.  When questioned for specifics, he could only say "because of the condition" and did not speak to symptom specific limitations.  The examiner noted the neuropathy was purely sensory and there was no objective evidence of motor involvement, specifically weakness.

In February 2016, the Veteran underwent another VA examination.  It was noted the Veteran used a splint approximately 3 to 4 times per week; he had not had injections or surgery. Mild bilateral paresthesia and/or dysesthesias were noted in the bilateral upper extremities along with mild numbness.  A sensory examination of the right shoulder, inner/outer forearm and hand/fingers showed normal sensation.  A sensory examination of the left shoulder and inner/outer forearm were normal.  Sensation in the left hand/fingers was decreased.  Tropic skin changes were not shown.  Phalen's sign and Tinel's sign were positive bilaterally.  Mild incomplete paralysis of the median nerve on both the right and left was noted.  The conditions' functional impact included difficulty with typing and driving for more than 2 hours.

Also in February 2016, a VA examiner opined that the Veteran's left CTS was at least as likely as not a result of his service-connected diabetes.

In a July 2016 rating decision, the RO granted service connection for left CTS with an evaluation of 10 percent effective March 11, 2014, the date of the Veteran's service-connection claim.  The Rating Decision Codesheet was adjusted to reflect right CTS, with peripheral neuropathy and left CTS, with peripheral neuropathy.  The Veteran did not appeal that decision, to include the effective date assigned.

The Board observes that when it is not possible to separate the effects of a service-connected condition and a non- service-connected condition, the provisions of 38 C.F.R. § 3.102  mandate that reasonable doubt is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service- connected condition. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, service-connection was not in effect for left CTS prior to March 11, 2014. Nonetheless, the Board finds it appropriate to resolve doubt in the Veteran's favor to grant an initial 10 percent rating for the Veteran's left upper extremity peripheral neuropathy back to the date of claim based on symptomatology similar to that experienced in the right extremity, to include intermittent mild tingling, numbness and pain.  As early as the June 2012 VA examination, the Veteran experienced the sensory effects of CTS in the left upper extremity that were the same as those he indicated feeling in February 2016. Mild CTS on the left was confirmed soon thereafter.  Nowhere in the record is there a differentiation between symptomatology caused by peripheral neuropathy and that caused by CTS; as such, the Board finds that the evidence of record supports a grant of an initial 10 percent rating for left upper extremity peripheral neuropathy.

However, the Board finds that the evidence does not support a finding that the Veteran has moderate or severe incomplete level of paralysis, much less complete paralysis, to award ratings higher than 10 percent for either the right or the left upper extremity at any time during the appeal period.  In this regard, the VA examination findings were consistent showing only a "mild" level of nerve impairment, but no worse. Notably, there were no specific findings by an examiner or in the treatment records of "moderate" or "severe" incomplete paralysis and, although the Veteran related severe tingling and moderate numbness in September 2014, the record demonstrated that the Veteran's condition was purely sensory with no objective evidence of motor involvement.  At no point during the appeal period has the evidence reflected pertinent physical findings, complications, signs and/or symptoms that would support a finding of severe or moderate impairment.  Indeed, the Veteran's reflexes and strength were noted to be normal and objective evidence of weakness was not demonstrated upon examination. Position sense and vibration sense were normal.  The Board recognizes that the Veteran experiences decreased sensation in his left hand/fingers and his representative's argument that the use of braces indicates his disability more accurately reflects moderate incomplete paralysis, but finds that the evidence as a whole does not support a finding that the Veteran's sensory symptoms alone rise to the level of moderate incomplete paralysis or that his impairment is of a degree approximating moderate incomplete paralysis, as would be required for higher ratings under DC 8515.  Given these findings, even when considering the benefit of the doubt, the Board finds that the criteria necessary to establish higher ratings for right or left CTS, with peripheral neuropathy have not been met.

The Board notes that entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran mentioned in his October 2013 Form 9 that he had retired in May 2013 due to his medical conditions.  In a February 2017 Appellate Brief, the Veteran's representative asked that a claim for TDIU be considered given that the Veteran met the schedular criteria for the grant of a TDIU.  In this decision, the Board has granted an initial 10 rating for left upper extremity peripheral neuropathy effective May 16, 2012, the date of claim.  Consideration of the Combined Ratings Table under 38 C.F.R. § 4.25 and the bilateral factor under 38 C.F.R. § 4.26 demonstrates that, as of this decision, the Veteran will be in receipt of a 100 percent schedular rating throughout the appeal period rendering the issue of entitlement to a TDIU moot. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period).  The Board recognizes that the grant of a 100 percent disability rating does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)).  In this case, the Veteran is not in receipt of a 100 percent disability rating for a single disability and does not claim TDIU based on a single disability.  As such, the Board finds that the issue of entitlement to TDIU is moot and not for consideration. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In coming to the above conclusions, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for right upper extremity CTS, with peripheral neuropathy associated with diabetes mellitus type, II is denied.

An initial disability rating of 10 percent (but no higher) for peripheral neuropathy left upper extremity associated with diabetes mellitus, type II is granted, subject to controlling regulations governing the payment of monetary awards.

A disability rating in excess of 10 percent for left CTS, with left peripheral neuropathy associated with diabetes mellitus, type II from March 11, 2014 is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary regarding the Veteran's claim for entitlement to service connection for a low back condition in order to fully satisfy the duty to assist.

The Veteran contends that he first experienced low back pain in service and it has continued for over 20 years prior to a diagnosis of osteoarthritis, a chronic condition.  Service treatment records show treatment for full back pain in January 1992 and for back pain after a motor vehicle accident in June 1995.   The Veteran argues that he was designated as a "Storekeeper" during his 16 years of military service and had to carry and lift heavy parts for storage and move items on ship from about five decks down.  See October 2013 Form 9.  He believes that the "tremendous loads" he carried put stress and strain on his overworked joints promoting the development of his current back disorder.  Id.  The Veteran's representative supports the Veteran's argument stating that his current back condition had onset in service and anything after was an aggravation of the condition that began therein.  See February 2017 Appellate Brief.

In June 2012, the Veteran underwent a VA examination.  The examiner determined that the pain the Veteran experienced after the 1995 motor vehicle accident was acute and did not lead to chronic degeneration of multiple levels of the lumbar spine.  He noted also that the evidence did not show that back pain was a consistent issue during service following the accident. Although the examiner indicated that the chronic degeneration in the Veteran's spine was age-appropriate, the Board finds that the duty to assist is not satisfied until an opinion is provided that takes into account the Veteran's lay arguments that he has a chronic back condition, namely arthritis, that had onset in service and was caused by 16 years of heavy lifting, bending and carrying.

On remand, the Veteran should be scheduled for an additional examination and updated treatment records should be obtained.  Notably, the Veteran points to records dated in 2012 and 2013 indicating he has experienced back pain since service.  If he can provide any treatment records or other evidence in support of that contention that are closer in time to service, such evidence would greatly assist VA in evaluating his claim and the credibility and probative value of the evidence.

Accordingly, the case is REMANDED for the following action:

1.   Associate all VA treatment records from April 2013 with the electronic claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records, if any, that have not already been obtained.  The Veteran is encouraged to provide any information indicating treatment for his back closer in time to separation from service.

3.  Scheduled the Veteran for a VA examination to determine the nature and etiology of any lower back disability that may be present, to include osteoarthritis. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After reviewing the records and examining the Veteran, the examiner should describe all diagnosed diseases, injuries or disabilities of the back and spine. For each diagnosed disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or higher) that the disorder had its onset in service or is otherwise related to any injury, disease or event in service. 

If the examiner determines that the Veteran has arthritis of the spine, the examiner should also indicate whether it is at least as likely as not (50 percent probability or higher) that the Veteran's arthritis manifested within one year of the Veteran's separation from service. The examiner should specifically consider the Veteran's argument that as a storekeeper for 16 years of active duty service he was required to carry heavy loads which caused the onset of degeneration in his spine.

A rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resort to speculation, he or she should explain why that is so.

4.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


